Citation Nr: 0430152	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana




THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
2000, for the award of a 10 percent rating for jungle 
rot/onychomycosis of the toenails and right hand fingernails.

2.  Entitlement to an effective date earlier than November 8, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than November 8, 
2000, for the award of service connection for lower radicular 
group neuropathy of the left arm.

4.  Entitlement to an effective date earlier than March 30, 
2001, for the award of service connection for loss of the 
right thumb.  





REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946, and from October 1950 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  

In an October 2001 rating decision, the RO granted service 
connection for PTSD, effective November 8, 2000.  In a 
December 2002 rating decision, the RO granted service 
connection for loss of the right thumb, effective February 6, 
2002, and service connection for lower radicular group 
neuropathy of the left arm, effective November 8, 2000.  In a 
January 2003 rating decision, the RO granted a 10 percent 
rating for jungle rot/onychomycosis of the toenails and right 
hand fingernails, effective April 2, 2001.  The veteran duly 
appealed the RO's decisions, arguing that he was entitled to 
earlier effective dates.  

Before the matter was certified to the Board, in an October 
2003 rating decision, the RO granted an earlier effective 
date of March 30, 2001, for the award of service connection 
for loss of the right thumb and an earlier effective date of 
November 8, 2000, for a 10 percent rating for jungle 
rot/onychomycosis of the toenails and right hand fingernails.  
Because the veteran continues to assert that he is entitled 
to effective dates in 1957, however, those issues remain in 
appellate status.  

In October 2004, the veteran testified at a Board hearing in 
Washington, DC, in support of his appeal.  A transcript of 
that hearing is of record.  

The Board notes that in a February 2004 statement, the 
veteran withdrew pending appeals of the issues of entitlement 
to increased ratings for residuals of shell fragment wounds 
of the left and right forearms and wrists, residuals of shell 
fragment wounds of the right and left hands, PTSD, a graft 
site scar of the right iliac crest, and malaria, as well as 
his appeal of the issue of service connection for a left foot 
disability.  In a May 2004 telephone conversation, the 
veteran clarified that he was satisfied with all of his 
current disability ratings and only wished to pursue appeals 
with respect to the effective date issues set forth above.  

In view of the foregoing, the Board finds that the issues 
withdrawn by the veteran are no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2004).

At his October 2004 Board hearing, the veteran requested that 
his case be advanced on the docket due to advanced age.  
Later that month, the Board granted the veteran's motion, 
pursuant to 38 C.F.R. § 20.900 (2004).  

Also at his October 2004 Board hearing, the veteran asserted 
that an April 1957 rating decision was clearly and 
unmistakably erroneous in rating his service-connected shell 
fragment wound disabilities.  This matter has not as yet been 
adjudicated by the RO.  Because the Board finds that such 
matter is not inextricably intertwined with the issues now 
before the Board on appeal, it is referred to the RO for 
initial consideration.



FINDINGS OF FACT

1.  The veteran was separated from active service in January 
1953.

2.  His original claims of service connection for PTSD and 
lower radicular group neuropathy of the left arm were 
received at the RO on November 8, 2000.

3.  His original claim of service connection for loss of the 
right thumb was received at the RO on March 30, 2001.  

4.  The veteran's claim for an increased rating for jungle 
rot/onychomycosis of the toenails and right hand fingernails 
was also received at the RO on November 8, 2000; however, it 
is not factually ascertainable from the evidence of record 
that in the year prior to that claim an increased rating was 
warranted.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
8, 2000, for the award of a 10 percent rating for jungle 
rot/onychomycosis of the toenails and right hand fingernails 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2004).

2.  The criteria for an effective date earlier than November 
8, 2000, for the award of service connection for PTSD and 
lower radicular group neuropathy of the left arm have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2004).

3.  The criteria for an effective date earlier than March 30, 
2001, for the award of service connection for loss of the 
right thumb have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2000 letter 
issued prior to the rating decisions on appeal, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of service connection 
and increased ratings, and of what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter also advised the veteran to identify 
any information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Additional VCAA letters were provided to the veteran 
in September 2002, October 2002, and February 2004.  Although 
the issues now on appeal pertain to effective date issues, 
another VCAA letter is not required.  VA O.G.C. Prec. Op. No. 
8-2003 (December 22, 2003) (holding that issues first raised 
in a notice of disagreement are not claims within the meaning 
of 38 U.S.C.A. § 5103(a) (West 2002)).  It is noted that in a 
June 2004 letter, the veteran indicated that he had no 
additional evidence to submit.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  There is no indication of outstanding, relevant 
evidence.  Additionally, given the nature of the issues now 
on appeal, the Board finds that additional VA medical 
examinations are not necessary.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  


I.  Factual Background

Service medical records from the veteran's first period of 
active service show that he was treated for "jungle rot" 
and malaria.  

In December 1946, following his separation from this period 
of active service, the veteran submitted an application for 
VA compensation benefits.  

In a January 1947 rating decision, the RO granted service 
connection for malaria and assigned an initial 10 percent 
rating.  In addition, the RO granted service connection for 
jungle rot and assigned an initial zero percent rating.  Both 
ratings were effective November 12, 1946, the day following 
the date of the veteran's separation from service.  

Effective January 31, 1948, the rating for the veteran's 
malaria was reduced to zero percent under criteria then in 
effect.  In a November 1947 letter, the veteran was notified 
of this action and of his appellate rights, but he did not 
appeal.  

The veteran thereafter reentered active service in October 
1950.  Service medical records corresponding to this period 
of active service show that he sustained shrapnel wounds to 
both hands in February 1951.  In May 1951, he sustained a 
wound to the left arm.  

In February 1957, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of shrapnel wounds of the hands and left arm.  

In a February 1957 statement, a VA claims representative 
detailed the history of the veteran's in-service injuries, as 
well as his current residuals.  Among other symptoms, it was 
noted that the veteran complained of a scar on the left arm 
and frequent numbness in the left thumb, resulting in it 
being "very near useless" to work with.  It was also noted 
that in January 1957, the veteran's right thumb had been 
amputated after he injured it trying to start a tractor.  

The physician who had surgically removed the veteran's right 
thumb indicated in a February 1957 report that the amputation 
had been necessary in light of the nature of the veteran's 
injury.  He explained that the veteran had reported that his 
hand had been caught in a tractor.  

In March 1957, the veteran was afforded a VA medical 
examination in connection with his claim.  He complained of 
pain and limitation of motion in the left forearm and right 
hand.  Her also reported that he had lost his right thumb in 
a tractor accident.  The impression of the examiner was 
multiple shrapnel wounds, both hands and left forearm; 
fractures, fourth and fifth metacarpal, right with residual 
deformity; fracture of the left ulna and radius with 
shortening of the left forearm; impairment of supination of 
the left forearm; and no demonstrable peripheral nerve 
deficits noted at this time.

In an April 1957 rating decision, the RO granted service 
connection for the following disabilities:  residuals of 
shell fragment wounds to the left forearm, muscle group VIII 
(20 percent); a tender adherent scar over the distal end of 
the left ulna (10 percent); residuals of shell fragment 
wounds of the left hand (10 percent); and residuals of shell 
fragment wounds of the right hand (10 percent).  The zero 
percent ratings for the veteran's malaria and jungle rot were 
confirmed and continued.  In its decision, the RO noted that 
there was no apparent peripheral nerve deformities noted on 
examination.  In an April 1957 letter, the RO notified the 
veteran of its decision and of his appellate rights, but he 
did not appeal.

Between 1986 and 1993, the veteran corresponded with VA on 
matters related to dependency benefits.  None of these 
communications contains any indication that the veteran 
wished to file a claim for VA compensation benefits.  

On November 8, 2000, the RO received the veteran's claim of 
service connection for PTSD, as well as his claim for 
increased ratings for his service-connected disabilities.  He 
indicated that because his disabilities had remained static 
since his separation from service in 1953, his increased 
ratings should be made retroactive to that time.  

The veteran was thereafter afforded a VA psychiatric 
examination in January 2001.  He described his in-service 
experiences, as well as his post-service activities and 
symptoms.  The diagnosis was PTSD.  

The veteran underwent VA medical examination February 2001.  
The examiner recorded complaints such as aching and 
limitation of motion in the hands, wrists, and left arm.  It 
was also noted that the veteran had sustained a traumatic 
amputation of the right thumb in a tractor accident.  The 
impressions included fracture of the distal right 4th and 5th 
metacarpals and the left 2nd metacarpal; fracture of the left 
radius and ulna with limitation of supination and pronation 
and history of internal fixation with steel plate.  The 
examination report is negative for complaints or findings of 
jungle rot/onychomycosis of the toenails and right hand 
fingernails.

In a statement received by VA on March 30, 2001, the veteran 
indicated that as a result of his service-connected shrapnel 
wound disabilities, his hands were numb.  He indicated that 
as a result of this numbness, he lost his right thumb in a 
tractor accident as he couldn't feel it being pulled off by 
the machine.  He also indicated that he had been experiencing 
PTSD symptoms, such as nightmares, since his separation from 
service.  The veteran also described his jungle rot symptoms.  

Also in March 2001, the veteran's family submitted statements 
in support of the veteran's claim.  His spouse submitted a 
statement detailing the veteran's PTSD symptoms, noting that 
shortly after they were married, she observed the veteran 
experiencing frequent nightmares.  She also indicated that 
the veteran's jungle rot in his toenails and right hand had 
been present since before they were married and that 
recently, his right hand had become very cracked and sore.  

The veteran's mother and brother indicated that after his 
separation from service, the veteran had lots of nightmares, 
which continued after he was married.  His brother also 
indicated that he had been with the veteran when he lost his 
thumb in the tractor accident.  He indicated that the 
veteran's hand had been numb and so he couldn't feel his 
thumb when it was caught in the tractor.  

In June 2001, the veteran submitted private medical evidence, 
dated from November 1981 to July 1993, showing treatment for 
several disabilities.  These records are negative for 
notations of jungle rot, PTSD, or peripheral neuropathy.  

In a February 2002 statement, the veteran stated that as a 
result of his service-connected right hand and arm 
disability, he had lost feeling in his right thumb causing 
its amputation in a tractor accident.  

VA clinical records, dated from March 2001 to October 2002 
show treatment for several disabilities, including 
onychomycosis, neuropathy, and PTSD.  In an October 2002 
note, a VA nurse practitioner indicated that it was his 
opinion that the veteran's right thumb amputation was at 
least as likely as not due to the decreased sensory condition 
and limitation range of motion resultant from military 
duties.  

The veteran underwent VA medical examination in April 2002.  
At that time, the examiner observed evidence of onychomycosis 
in the nails of the right hand of all four remaining fingers.  
The examiner also noted that the veteran had sustained 
shrapnel wounds during military service and had marked 
deformity of both forearms and hands.  He indicated that the 
veteran also had sustained a right thumb in a tractor 
accident.  The examiner indicated that it was his opinion 
that such amputation was the result of nerve injury that was 
sustained to the thumb in the shrapnel wound incident.  

Thereafter, the veteran submitted additional private medical 
evidence, dated from February 1968 to April 2002.  In 
pertinent part, these records show that in 1968, the 
veteran's right thumb was surgically removed.  Subsequent 
medical records note the absence of the right thumb.  In 
November 1994, the veteran was treated for a fungal infection 
of several fingernails.  In November 1996, it was noted that 
the veteran had chronic onychomycosis of the fingernails and 
toenails.  In November 1999, the veteran underwent 
neurological evaluation in connection with complaints related 
to sleep apnea.  The examiner noted that the veteran had 
sustained combat wounds of the left arm in Korea which had 
resulted in deformity.  He also noted that the veteran had 
had a traumatic amputation of the right thumb.  The examiner, 
however, stated that neurologic examination of the upper 
extremities was normal.  

The veteran also submitted a photocopy of an X-ray film, 
which he reports was dated in June 1951.  He argues that the 
extent of the injury shown on the X-ray film indicates that 
neuropathy must have been present at that time.  

In October 2002, the veteran had an electrodiagnostic 
consultation.  The examiner indicated that it was her opinion 
that the veteran had chronic bilateral neuropathy in the 
upper extremities which was consistent with his in-service 
injuries.  

At a January 2003 VA medical examination, the veteran 
reported that he had been treated for jungle rot in service 
which had persisted to the present day.  Examination revealed 
onychomycosis of the toenails and fingernails of both feet 
and the right hand.  The impression was that the veteran 
exhibited evidence of onychomycosis on the had and both feet, 
consistent with jungle rot.  He indicated that this was a 
cosmetic deformity and that there was also tenderness in the 
toes.  

In a January 2003 statement, the veteran indicated that in 
1957, after he lost his right thumb, he was urged by his 
physician to report it to VA.  He indicated that his 
physician felt that the right thumb injury was due to the 
veteran's shell fragment wound residuals.  The veteran 
indicated that he did file an application for VA compensation 
benefits in 1957, and was awarded a combined 50 percent 
rating, which he felt was inadequate.  He indicated, however, 
that he was unable to appeal the decision because he had 
PTSD.  

Additional VA clinical records, dated from January 2003 to 
April 2004 show continued treatment for several disabilities, 
including PTSD, neuropathy, and onychomycosis.

In June 2004 statements, a private counselor indicated that 
based on his examination of the veteran, he had no doubt that 
the veteran's PTSD was a condition of longstanding and had 
caused him psychological distress since Korea.

At his October 2004 Board hearing and in an October 2004 
written statement, the veteran reiterated his contentions 
regarding the issues on appeal.  He indicated that he had 
contracted jungle rot during World War II and that the 
condition had never gone away.  He also indicated that he had 
had neuropathy and PTSD since his in-service combat wounds in 
Korea.  He also testified that, as a result of his shell 
fragment wound residuals, his right arm and hand was numb, 
causing him to lose his right thumb in the 1957 tractor 
accident.  The veteran indicated that he did file an 
application in 1957 for VA compensation benefits.  He 
indicated that he was awarded a combined 50 percent rating, 
which he felt was inadequate.  Nonetheless, he stated that he 
was unable to appeal the decision because his symptoms of 
PTSD prevented him from pursuing the appeal.  The veteran 
explained that had he appealed the decision, his PTSD 
symptoms would have undoubtedly worsened.  

II.  Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2004).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

III.  Analysis

Jungle rot/onychomycosis of the toenails and right hand 
fingernails:  As set forth above, the effective date of an 
award of compensation based on a claim for increase is 
generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2000).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).

In this case, the evidence shows, and the veteran does not 
dispute, that his claim for an increased rating was received 
by VA on November 8, 2000.  Again, there is no indication of 
record, nor does the veteran contend, that he had a formal or 
informal pending claim for an increased rating prior to that 
time.  See also 38 C.F.R. § 3.157(b).

In that regard, the Board notes that in 2002, the veteran 
submitted private clinical records showing treatment for a 
fungal infection in November 1994 and November 1996.  These 
private treatment records, however, do not provide a basis 
for finding that the veteran filed an informal claim for 
increased rating November 8, 2000.  Under 38 C.F.R. § 3.157, 
the date of receipt of private medical evidence, not the date 
of treatment shown in that evidence, will be accepted as the 
date of an informal claim.  Thus application of section 3.157 
does not result in an earlier effective date.  

Having determined that the date of receipt of the veteran's 
claim for an increased rating for his jungle 
rot/onychomycosis disability was November 8, 2000, the Board 
notes that the Court has held that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise, 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. 
Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

The RO has rated the veteran's jungle rot/onychomycosis 
disability by analogy to eczema.  Prior to August 30, 2002, 
VA's Schedule for Rating Disabilities, provided that a zero 
percent rating was warranted for eczema which was productive 
of slight, if any, exfoliation, exudation, or itching, if on 
a nonexposed surface or small area.  A 10 percent rating was 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than November 8, 2000, for a 10 percent rating for 
jungle rot/onychomycosis have not been met.  The Board 
acknowledges that the veteran has reported that he has had 
jungle rot/onychomycosis since his separation from service.  
While the Board does not question the current severity of his 
service-connected jungle rot/onychomycosis, with respect to 
the issue of the severity of his disability in the year prior 
to November 8, 2000, the objective medical evidence of record 
is entirely silent for any indication jungle 
rot/onychomycosis symptoms.  Subsequent treatment records 
likewise do not support the assignment of an effective date 
earlier than November 8, 2000, for a 10 percent disability 
rating for jungle rot/onychomycosis because they do not show 
that the disability underwent an increase in severity during 
that period.  Rather, it appears that his symptoms were 
stable.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the it was not 
factually ascertainable that an increase in the severity of 
the veteran's jungle rot/onychomycosis occurred in the year 
prior to the date of receipt of his claim for an increased 
rating for that disability.  Thus, an effective date earlier 
than November 8, 2000, for the assignment of a 10 percent 
evaluation for service-connected jungle rot/onychomycosis is 
not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(2).  

PTSD:  In this case, the evidence shows that the veteran's 
original claim of service connection for PTSD was received at 
the RO on November 8, 2000.  There is no indication in the 
record that the veteran filed a claim of service connection 
for PTSD prior to November 8, 2000, nor does he so contend.  
Under the criteria set forth above, therefore, there is no 
legal basis for an effective date earlier than November 8, 
2000, for the award of service connection for PTSD.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that his PTSD has been 
present since his service in Korea.  Indeed, the Board notes 
that the veteran has submitted medical evidence which tends 
to show that he has had PTSD since his in-service combat 
wounds.  

Nonetheless, under 38 U.S.C. § 5101(a), a specific claim must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 38 
C.F.R. § 3.151(a).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Id.; see also 
Brannon v. West, 12 Vet. App. 32 (1998); Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. Aug. 25, 1999) ("To permit an oral 
statement to constitute the filing of an informal claim would 
create serious problems in the operation of the veterans 
benefits programs.  It would often be impossible for the 
Department's personnel who handle and process these claims to 
recollect many of the oral applications made, let alone the 
details of those claims.").

Again, in this case, the veteran does not contend, and there 
is no indication of record, that he filed a claim of service 
connection for PTSD prior to November 8, 2000.  Based on the 
facts in this case, therefore, there is no legal basis for an 
effective date earlier than November 8, 2000, for the award 
of service connection for PTSD.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Lower radicular group neuropathy of the left arm:  For 
similar reasons, the Board must find that an effective date 
earlier than November 8, 2000, for the award of lower 
radicular group neuropathy of the left arm has not been met.  

In this case, the Board finds that the record contains no 
indication that the veteran submitted a claim of service 
connection for lower radicular group neuropathy of the left 
arm prior to November 8, 2000.  

In that regard, the Board has carefully reviewed the claim 
filed by the veteran in February 1957, but notes that such 
claim does not identify neuropathy as part and parcel of his 
shell fragment wound disabilities.  In addition, the evidence 
of record at that time contained no indication that the 
veteran's shell fragment wound residuals included neuropathy.  
Thus, the Board finds that a claim was not reasonably raised 
by the evidence of record.  Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); cf. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

Under these circumstances, the Board must find that the 
veteran's original claim of service connection for lower 
radicular group neuropathy of the left arm was received at 
the RO no earlier than November 8, 2000.  The record contains 
no evidence of a formal or informal claim of service 
connection for neuropathy pending prior to that date.  See 
e.g. 38 C.F.R. § 3.155, 3.157  Under the legal criteria set 
forth above, therefore, there is no legal basis for an 
effective date earlier than November 8, 2000, for the award 
of service connection for lower radicular group neuropathy of 
the left arm.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that his lower radicular 
group neuropathy of the left arm has been present since his 
combat wounds in Korea.  He has submitted recent medical 
evidence in support of his contentions this regard and has 
testified to the effect that he has experienced numbness in 
his extremities since his combat wounds.  He contends that he 
is therefore entitled to an earlier effective date because 
his neuropathy has now been determined to be secondary to his 
in-service shell fragment wounds and has been symptomatic 
since his service in Korea.

The Board can readily understand the veteran's reasoning.  
The law, however, provides that, unless specifically provided 
otherwise, the effective date of an award of compensation 
based on an original claim shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C. § 5110(a); 38 
C.F.R. § 3.400 (2004).

In this case, as explained above, the record shows that his 
claim of service connection for neuropathy was received by VA 
no earlier than November 8, 2000.  The record contains no 
evidence of a formal or informal claim for that disability 
pending prior to that date.  See e.g. 38 C.F.R. § 3.155, 
3.157.  Thus, there is no basis to award an effective date 
earlier than November 8, 2000.  

Loss of the right thumb:  The RO has assigned an effective 
date of March 30, 2001, for the award of service connection 
for loss of the right thumb.  This date corresponds to the 
date of receipt of the veteran's claim of service connection 
for that disability.  

The veteran, however, maintains that he is entitled to an 
earlier effective date because he lost his thumb in 1957 as a 
result of his service-connected shell fragment wound 
disabilities.  

The record shows that the veteran did file an application for 
VA compensation benefits in February 1957.  While the veteran 
did mention the loss of his right thumb at that time, he did 
not attribute it to his shrapnel wound disabilities, nor did 
the medical evidence of record at that time contain any 
indication that the veteran's right thumb amputation was due 
to his service-connected disabilities.  As set forth above, a 
claim for VA benefits must indicate an intent to apply for 
one or more benefits and must identify the benefit sought.  
38 C.F.R. § 3.155.  Because the veteran's 1957 communication 
lacked this information, and because a claim of service 
connection on a secondary basis was not reasonably raised by 
the record at that time, the Board must find that it was not 
a claim of service connection for loss of the right thumb.

Chronologically, the next communication of record from the 
veteran which makes reference to his right thumb injury was 
his statement received on March 30, 2001, in which he 
indicated that as a result of his service-connected shrapnel 
wound disabilities, his hands were numb.  He indicated that 
as a result of this numbness, he lost his right thumb in a 
tractor accident as he couldn't feel it being pulled off by 
the machine.  The Board finds that the RO appropriately 
accepted this communication and the veteran's original claim 
of service connection for the loss of his right thumb.  
Again, the Board finds no indication that the veteran filed a 
claim of service connection for this disability prior to that 
time.  

Under the facts set forth above, the earliest date that may 
be assigned for the award of service connection for the loss 
of the right thumb is March 30, 2001, the date of receipt of 
the veteran's claim.  Again, the governing criteria provide 
that an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for loss of the right thumb is March 30, 2001, and 
that an earlier effective date is not authorized by law.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching its decision with respect to all of the issues on 
appeal, the Board has carefully considered the veteran's 
contentions to the effect that he did not appeal the April 
1957 rating decision which assigned him a combined 50 percent 
rating for his service-connected disabilities even though he 
felt he was entitled to a 100 percent rating at that time; he 
has explained that because of his PTSD symptoms, he was 
essentially incapable of filing an appeal.  He has also 
argued that his longstanding PTSD symptoms prevented him from 
filing earlier claims for VA compensation benefits.  As a 
result, he argues that all of his disability ratings should 
be effective earlier than currently assigned.  

While the Board is sympathetic to the veteran's contentions 
and understands his concerns, there is simply no legal 
authority which provides an exception to the general 
effective date rules based on the facts of this case.  The 
Board is bound in its decisions by the law enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the U.S. Court of Appeals for Veterans Claims.  
38 U.S.C.A. §7104(c).  Applying those applicable criteria to 
the facts in this case, the Board is compelled to find that 
there is no basis under the law to award the earlier 
effective dates sought by the veteran.  








ORDER

An effective date earlier than November 8, 2000, for the 
award of a 10 percent rating for jungle rot/onychomycosis of 
the toenails and right hand fingernails, is denied.

An effective date earlier than November 8, 2000, for the 
award of service connection for PTSD, is denied.

An effective date earlier than November 8, 2000, for the 
award of service connection for lower radicular group 
neuropathy of the left arm, is denied.

An effective date earlier than March 30, 2001, for the award 
of service connection for loss of the right thumb, is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



